233 Ga. 531 (1975)
212 S.E.2d 367
JONES
v.
HOPPER.
29352.
Supreme Court of Georgia.
Submitted November 1, 1974.
Decided January 29, 1975.
Albert E. Jones, pro se.
*533 Arthur K. Bolton, Attorney General, John B. Ballard, Jr., Assistant Attorney General, for appellee.
HALL, Justice.
Albert E. Jones petitioned for a writ of habeas corpus alleging that his incarceration pursuant to convictions on *532 two guilty pleas to rape was unlawful because he had pled guilty to these capital felonies following accusations rather than indictments by a grand jury. At the hearing on his petition, he supplemented that allegation with an oral assertion that his guilty pleas had not been voluntarily and intelligently entered because his attorney "didn't explain my rights to me."
The state's showing at the hearing consisted of evidence that Jones was currently serving a total of eleven concurrent sentences, of which the two life sentences for rape here attacked were the longest. Following the hearing, the court ruled that in view of the other unchallenged concurrent sentences, it had no authority to make any disposition of the case except to remand Jones to the custody of the warden.
On Jones' appeal, we remand to the Tattnall County Superior Court for consideration of whether Jones' confinement pursuant to the two life sentences is enhancing his imprisonment under the other concurrent sentences by, for example, delaying his eligibility for parole (see Nelson v. George, 399 U. S. 224, 229 (90 SC 1963, 26 LE2d 578)), or whether he is for any other reason "restrained of his liberty" by these sentences within the meaning of Code Ann. § 50-101 (c) beyond the restraint flowing from the other sentences. If the answer to that question is "yes," the court is further directed to consider the merits of Jones' attacks on his two guilty pleas to rape.
Though we have not heretofore squarely held that a prisoner may in some circumstances on habeas corpus attack one of multiple concurrent sentences, such a ruling on these facts plainly follows from the rationale of Parris v. State, 232 Ga. 687 (208 SE2d 493) and authorities cited therein.
Remanded with direction. All the Justices concur.